DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of Group 1, corresponding to claims 1- 16 in the reply filed on 11/14/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 7 – 10, and 13 - 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stafford (US 10,586,566) in view of Wang et al (US 2019/0333198).
As to claim 1, Stafford figures 1, 2, and 4 teaches an apparatus, comprising:
an optical input (input data 222) that provides an optical signal (column 6, lines 55- 60...depending on the input data 222, a specific image 224 is generated to invoke one of the purposes of the transmissive multi-purpose optical device 210) (column 15, lines 20 – 40... User input devices 920 communicate user inputs from one or more users to the computer system 900, examples of which may include keyboards, mice, joysticks, touch pads, touch screens, still or video cameras, and/or microphones. Network interface 925 allows the computer system 900 to communicate with other computer systems via an electronic communications network, and may include wired or wireless communication over local area networks and wide area networks such as the Internet. An audio processor 955 is adapted to generate analog or digital audio output from instructions and/or data provided by the CPU 905, memory 910, and/or storage 915. The components of computer system 900, including the CPU 905, memory 910, data storage 915, user input devices 920, network interface 925, and audio processor 955 are connected via one or more data buses 960.);
a chassis component (actuator 440) including at least one modular mounting location (imager 420 ; image sensor 430) for receiving a modular network component (column 8, lines 35- 50... The imager 420 and the image sensor 430 are mounted on the actuator 440. A multi-purpose optical device 410 is positioned between the image 420 and the image sensor 430 (although the imager 420 and the image sensor 430 can be on the same side relative to this optical device 410, as illustrated in FIG. 3). In this example, the actuator 440 has a substantially U-shape to mechanically move the image 420 and the image sensor 430 relative to the multi-purpose optical device 410 (although an L-shape or other shapes of the actuator 440 are also possible including); and
an optical neural network (ONN) (optical computer system 114) operably connected with the optical input, the ONN configured to perform optical processing on the optical signal according to a deep learning algorithm, wherein the ONN includes optical components arranged into layers to form the ONN (column 5, lines 25 – 35... neural network can be pre-trained for speech recognition on an offline system. And the trained neural network can be implemented as the collection of diffractive optical layers of the optical computer system 114), and
Stafford fails to explicitly show/teach that the modular network component being an additional optical processing component that is configured to function in cooperation with the ONN to adapt the deep learning algorithm.
However, Wang et al teaches a modular network component being an additional optical processing component that is configured to function in cooperation with the ONN to adapt the deep learning algorithm (paragraph [0051]...the term “neural network” refers to a machine learning model that can be tuned (e.g., trained) based on inputs to approximate unknown functions. In particular, the term neural network can include a model of interconnected neurons that communicate and learn to approximate complex functions and generate outputs based on a plurality of inputs provided to the model. For instance, the term neural network includes an algorithm (or set of algorithms) that implements deep learning techniques that utilize a set of algorithms to model high-level abstractions in data using supervisory data to tune parameters of the neural network ; paragraph [0054]...term “adversarial learning” refers to a machine-learning algorithm (e.g., the GAN) where opposing learning models are learning together. In particular, the term “adversarial learning” includes solving a plurality of learning tasks in the same model (e.g., in sequence or in parallel) while utilizing the roles and constraints across the tasks. In some embodiments, adversarial learning includes minimizing total loss between one or more loss terms, as further described below)
Therefore, it would have been obvious for one having ordinary skill in the art, for Stafford’s modular network component being an additional optical processing component that is configured to function in cooperation with the ONN to adapt the deep learning algorithm, as in Wang et al, for the purpose of approximating complex functions and generate outputs based on a plurality of inputs provided to the model.

As to claim 2, Wang et al teaches the apparatus, further comprising:
a control circuit configured to virtually modify a structure of the ONN by selectively adjusting one or more nodes within the layers of the ONN to adjust transmission of the optical signal through the one or more nodes (paragraph [0205]... the basic image exposure transformation network (i.e., IETN 1112) outperformed each of the conventional models in both qualitative and quantitative results. Further, the image exposure transformation network additionally trained with an optical flow prediction network (i.e., IETN-Flow 1114) further enhanced and improved the basic image exposure transformation network. In addition, the researched performed a visual evaluation with controlled conditions and found that respondents confirmed the above results based on visual comparisons alone),
wherein the control circuit is configured to train the optical neural network by adjusting nodal weights within separate nodes of the layers in the ONN according to a training algorithm (paragraph [0036]... [0036] In additional embodiments, the image exposure transformation network includes an optical flow prediction network. The optical flow prediction network can predict optical flow input (i.e., an optical  flow prediction) for a short-exposure training image during training and a short-exposure target image after training. Generally, the optical flow prediction for a short-exposure image predicts motion influences (e.g., the movement and direction) of pixels of a subject object needed to realistically transform the short-exposure image into a long-exposure image (e.g., by generating texture simulating the long-exposure effect). Indeed, the GAN can employ the optical input flow to identify one or more pixels to transform when synthesizing a long-exposure image. In some embodiments, the image transformation system trains the optical flow prediction network using a flow loss function and a ground truth optical flow, which is generated from a long-exposure training image. Further, the image transformation system can jointly train the optical flow prediction network and the GAN to fine-tune their respective weights and parameters to collectively generate realistic long-exposure images).
It would have been obvious for a control circuit configured to virtually modify a structure of the ONN by selectively adjusting one or more nodes within the layers of the ONN to adjust transmission of the optical signal through the one or more nodes, wherein the control circuit is configured to train the optical neural network by adjusting nodal weights within separate nodes of the layers in the ONN according to a training algorithm, for the same reasons as above. 

	As to claim 3, Wang et al teaches the apparatus, further comprising:
the modular network component mounted in the at least one modular mounting location, wherein the modular network component and the ONN function together to implement a revised version of the deep learning algorithm (paragraph [0051]...the term “neural network” refers to a machine learning model that can be tuned (e.g., trained) based on inputs to approximate unknown functions. In particular, the term neural network can include a model of interconnected neurons that communicate and learn to approximate complex functions and generate outputs based on a plurality of inputs provided to the model. For instance, the term neural network includes an algorithm (or set of algorithms) that implements deep learning techniques that utilize a set of algorithms to model high-level abstractions in data using supervisory data to tune parameters of the neural network ; paragraph [0054]...term “adversarial learning” refers to a machine-learning algorithm (e.g., the GAN) where opposing learning models are learning together. In particular, the term “adversarial learning” includes solving a plurality of learning tasks in the same model (e.g., in sequence or in parallel) while utilizing the roles and constraints across the tasks. In some embodiments, adversarial learning includes minimizing total loss between one or more loss terms, as further described below).
It would have been obvious for the apparatus, further comprising: the modular network component mounted in the at least one modular mounting location, wherein the modular network component and the ONN function together to implement a revised version of the deep learning algorithm, for the same reasons as above.

	As to claim 4, Stafford figures 1, 2, 3, and 4 teaches an apparatus, wherein the modular network component (column 8, lines 35- 50... The imager 420 and the image sensor 430 are mounted on the actuator 440. A multi-purpose optical device 410 is positioned between the image 420 and the image sensor 430 (although the imager 420 and the image sensor 430 can be on the same side relative to this optical device 410, as illustrated in FIG. 3). In this example, the actuator 440 has a substantially U-shape to mechanically move the image 420 and the image sensor 430 relative to the multi-purpose optical device 410 (although an L-shape or other shapes of the actuator 440 are also possible including) is mounted in the modular mounting location (imager 420 ; image sensor 430) to intervene between the ONN (Reflective Multi-Purpose Optical Device 310) and the optical input (Input Data 322) and receive the optical signal from the optical input prior to the ONN, and wherein the modular network component provides a processed version (Image 324) of the optical signal to the ONN.

	As to claim 5, Stafford figures 1, 2, 3, and 4 teaches an apparatus, wherein the modular network component (column 8, lines 35- 50... The imager 420 and the image sensor 430 are mounted on the actuator 440. A multi-purpose optical device 410 is positioned between the image 420 and the image sensor 430 (although the imager 420 and the image sensor 430 can be on the same side relative to this optical device 410, as illustrated in FIG. 3). In this example, the actuator 440 has a substantially U-shape to mechanically move the image 420 and the image sensor 430 relative to the multi-purpose optical device 410 (although an L-shape or other shapes of the actuator 440 are also possible including)  is mounted in the modular mounting location (imager 420 ; image sensor 430) to receive a processed signal from the ONN and to provide additional processing to refine a classification from the ONN according to the revised version of the deep learning algorithm (Wang et al paragraph [0034]... , the generator neural network generates a synthesized long-exposure image based on a short-exposure training image. The image transformation system then provides the synthesized long-exposure image to the discriminator neural network, which classifies the synthesized long-exposure image as a real or a fake long-exposure image. Using the realness classification of the discriminator neural network, a corresponding long-exposure training image, and a multi-term loss function (that measures residual loss, perceptual loss, and texture loss), the image transformation system trains the image exposure generator neural network to more realistically synthesize long-exposure images, while also training the discriminator neural network to better detect fake (e.g., un-realistic appearing long-exposure images). Moreover, the image transformation system trains the generator neural network until it produces synthesized long-exposure images that consistently fool an equally-trained discriminator neural network into classifying the synthesized long-exposure images as real).

	As to claim 7, modified Stafford figures 1, 2, 3, and 4 teaches an apparatus, wherein the chassis component (actuator 440) supports the layers of the ONN  (optical computer system 114)  and the at least one mounting location (imager 420 ; image sensor 430)  includes an internal mounting location (imager 420 ; image sensor 430) between the layers of the ONN, and wherein the modular network component is mounted to the internal mounting location to integrate the modular network component (column 6, lines 5 – 20... (21) In addition, the optical computer system can include a plurality of multi-purpose optical devices, one for each supported application. A single multi-purpose optical device that supports a plurality of applications can also or alternatively be used. In this case, each diffractive optical layer can contain one or more optical compute portions corresponding to one of the supported applications. For instance, if speech recognition and object detection were to be supported as a ten- layer neural network and a fifteen- layer neural network, respectively, the multi-purpose optical device can include fifteen diffractive optical layers. Ten of these diffractive optical layers can have optical compute portions for the two applications side-by-side, and remaining five of the diffractive optical layers can have optical computer portions for only the object detection application) with the ONN forming the revised version of the deep learning algorithm to update the deep learning algorithm (paragraph [0051]...the term “neural network” refers to a machine learning model that can be tuned (e.g., trained) based on inputs to approximate unknown functions. In particular, the term neural network can include a model of interconnected neurons that communicate and learn to approximate complex functions and generate outputs based on a plurality of inputs provided to the model. For instance, the term neural network includes an algorithm (or set of algorithms) that implements deep learning techniques that utilize a set of algorithms to model high-level abstractions in data using supervisory data to tune parameters of the neural network ; paragraph [0054]...term “adversarial learning” refers to a machine-learning algorithm (e.g., the GAN) where opposing learning models are learning together. In particular, the term “adversarial learning” includes solving a plurality of learning tasks in the same model (e.g., in sequence or in parallel) while utilizing the roles and constraints across the tasks. In some embodiments, adversarial learning includes minimizing total loss between one or more loss terms, as further described below).

As to claim 8, Stafford figures 1, 2, and 4 teaches an apparatus, wherein the modular network component includes an arrangement of optical components forming one or more layers of a neural network (column 5, lines 25 – 35... neural network can be pre-trained for speech recognition on an offline system. And the trained neural network can be implemented as the collection of diffractive optical layers of the optical computer system 114).

As to claim 9, Stafford figures 1, 2, and 4 teaches an apparatus, wherein the modular network component is integrated with an optical processing component that is mounted in the chassis component to provide one of: pre-processing of the optical signal and post-processing of the optical signal, and wherein the modular network component modifies a transformation of the optical processing component (column 5, lines 25 – 35... neural network can be pre-trained for speech recognition on an offline system. And the trained neural network can be implemented as the collection of diffractive optical layers of the optical computer system 114).

As to claim 10, Stafford figures 1, 2, and 4 teaches an apparatus, wherein the optical input (input data 222) is connected with a source (Imager 220) to receive the optical signal, the source including one of: an optical sensor and an optical network interface, the optical network interface providing the optical signal associated with a separate computing device, the optical sensor providing the optical signal as a direct observation of a surrounding environment, and wherein the optical signal encodes information about the surrounding environment (column 6, lines 55- 65...the imager 210 generates an image 224 that contains lighting information for the retrieval of data encoded at the optical data storage position (e.g. the address) or that optically encodes this address. Upon display of this image 224, the image 224 (or light representing the image 224) diffracts through the transmissive multi-purpose optical device 210 and the image sensor 230 can read and output the data stored at the address. In an example of holographic data storage, diffractive elements are at a region X, which contains multiple addresses Ys).

Claim 13 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons. 

Claim 14 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons. 

Claim 15 has similar limitations as claims 3, 4, or 5. Therefore, the claim is rejected for the same reasons. 

As to claim 16, Stafford figures 1, 2, 3, and 4 teaches the optical processing apparatus, wherein the optical signal is from one of: a light detection and ranging (LiDAR) sensor, and is conveyed from the LiDAR sensor to the ONN via an integrated optical pathway, and an optical network interface (column 5, lines 45 – 55... Similarly, a context of the video game can be sent over an API to the optical computer system 114. In response, the context is converted into an image for display by the imager to the multi-purpose optical device. The diffracted light can be detected by the image sensor and converted into video game data. This video game data can be sent to the GPU 118 as graphics input 117 over an API 116. The GPU 118 renders the video game content as graphics output 119 that is then sent over the same or a different API for presentation at the display 120). 

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stafford (US 10,586,566) in view of Wang et al (US 2019/0333198) and in further view of Andel et al (US 2008/0008383).
As to claim 6, Stafford figures 1, 2, 3, and 4 teaches an apparatus, wherein the modular network component (column 8, lines 35- 50... The imager 420 and the image sensor 430 are mounted on the actuator 440. A multi-purpose optical device 410 is positioned between the image 420 and the image sensor 430 (although the imager 420 and the image sensor 430 can be on the same side relative to this optical device 410, as illustrated in FIG. 3). In this example, the actuator 440 has a substantially U-shape to mechanically move the image 420 and the image sensor 430 relative to the multi-purpose optical device 410 (although an L-shape or other shapes of the actuator 440 are also possible including) is mounted in the modular mounting location (imager 420 ; image sensor 430)  to receive the optical signal in parallel (figure 1) with the ONN.
Stafford and Wang et al both fail to explicitly show/teach provide an additional classification of the optical signal in cooperation with the ONN, and wherein the revised version of the deep learning algorithm including a first classification algorithm of the ONN and a second classification algorithm of the modular network component.
However, Andel et al teaches provide an additional classification of the optical signal in cooperation with the ONN, and wherein the revised version of the deep learning algorithm including a first classification algorithm (Region Clustering 166) of the ONN and a second classification algorithm (Character Clustering 168)  of the modular network component (paragraph [0039]...the  clustering element 164 is operative to identify character strings from the identified regions. To this end, the clustering element 164 can comprise a region clustering routine 166 that combines the identified regions into characters, and a character clustering element 168 that combines the characters into character strings. The region clustering element 164 combines spatially proximate identified regions into characters and strings. In the illustrated implementation, the region clustering element 164 scans through the image and combines any two regions separated by less than a threshold distance to create larger bounded regions. Once the region clustering element 164 has completed one scan, one or more scans can be made, for example, with a larger distance threshold, in an attempt to ensure that all fragmented characters have been rejoined).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Stafford’s ONN  to provide an additional classification of the optical signal in cooperation with the ONN, and wherein the revised version of the deep learning algorithm including a first classification algorithm of the ONN and a second classification algorithm of the modular network component, as in Andel et al, for the purpose of accurately classifying various elements. 

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stafford (US 10,586,566) in view of Wang et al (US 2019/0333198) and in further view of Shen et al (US 2019/0370652).
As to claim 11, Stafford figures 1, 2, and 4 teaches an apparatus, comprising: an optical neural network (ONN) (optical computer system 114).
Stafford and Wang et al fails to explicitly show/teach that the ONN is comprised of:  a set of optical components forming the layers, the layers including alternating layers of optical grating couplers and phase shifters that are configured to process the optical signal according to the deep learning algorithm.
However, Shen et al teaches an ONN (paragraph [0458]...optical neural networks) is comprised of:  a set of optical components forming the layers, the layers including alternating layers of optical grating couplers and phase shifters that are configured to process the optical signal according to the deep learning algorithm (paragraph [0520]... the following describes a compact design for a compact photonic matrix multiplier unit that can implement general unitary matrix multiplications. Referring to FIG. 11, a photonic matrix multiplier unit 1100 includes modulators 1102, a plurality of interconnected interferometers 1104, and attenuators 1106. The interconnected interferometers 1104 include layers (or groups or sets) of directional couplers 1108a, 1108b, 1108c, 1108d, and 1108e (collectively 1108) and layers (or groups or sets) of phase shifters 1110a, 1110b, 1110c, and 1110d (collectively 1110). Each layer (or group or set) of directional coupler(s) can include one or more directional couplers. Each layer of phase shifter(s) can include one or more phase shifters. In this example, the interconnected interferometers 1104 includes five layers of directional couplers 1108 and four layers of phase shifters. In other examples, the photonic matrix multiplier unit 1100 can have different layers of directional couplers and phase shifters. The photonic matrix multiplier unit 1100 has directional couplers 1108 that are positioned in a way such that the number of layers of the directional couplers 1108 is reduced, as compared to conventional matrix multiplier units that use interconnected Mach-Zehnder interferometers).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Stafford’s ONN  to comprises a set of optical components forming the layers, the layers including alternating layers of optical grating couplers and phase shifters that are configured to process the optical signal according to the deep learning algorithm, as in Wang et al, for the purpose of using electrical and optical signals to be performed in computations.

As to claim 12, modified Stafford figures 1, 2, and 4 teaches an apparatus, wherein the ONN (optical computer system 114) is comprised of one or more of:
a photonic integrated circuit (PIC) (Shen et al paragraph [0962]... application specific integrated circuit),
a fiber optic bundle (Shen et al paragraph [0589]... an optical fiber in a fiber bundle between VMM subsystems 2410).,
a set of optical gratings (Shen et al paragraph [0874]... optical interference unit comprises a substrate having at least one of holes or gratings),
a set of optical free-space elements (Shen et al paragraph [0138]...free-space beam splitters)., and
an array of Mach-Zehnder interferometers including a set of phase shifters and a set of beam splitters (Shen et al paragraph [0027]...optical interference unit can include: a plurality of interconnected Mach-Zehnder interferometers (MZIs), each MZI in the plurality of interconnected MZIs including: a first phase shifter configured to change a splitting ratio of the MZI; and a second phase shifter configured to shift a phase of one output of the MZI, wherein the first phase shifters and the second phase shifters are coupled to the plurality of weight control signals).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128